Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/987,024, which was filed 08/06/20. Claims 1-25 are pending in the application and have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "said user" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said user" in line 10.  There is insufficient antecedent basis for this limitation in the claim.



35 USC § 101 Analysis (NOT A REJECTION)
Claim 25 is directed to  a computer program product comprising a computer readable storage media. According to the specification at paragraph [0150], page 40, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media …”. Therefore, claim 25 is interpreted as encompassing only statutory media types, and is eligible under 35 U.S.C. 101. This is solely for clarity of the record and is NOT a rejection.


Allowable Subject Matter
Claims 1-6, 8-19, and 21-25 are allowed.
Claims 7 and 20  would be allowable if amended to overcome the 35 U.S.C. 112(b) indefiniteness rejections above.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

The closest prior art references to independent claims 1, 14, and 25 are Lagi et al. (2020/0065857) and Tetreault et al. (2017/0185591).

Lagi discloses automated generation of personalized messages using machine learning. In Lagi, the machine learning system iteratively tests variations of at least one of the timing, the language, and the topic of personalized message, see [0036], while measuring outcome such as whether a transaction was completed with the message recipient. Lagi also employs a knowledge graph such as that shown in Fig. 12 which is primarily used in lead generation and scoring (see [0148]) and determining which recipients to send personalized messages to. The knowledge graph of Lagi is used differently than that found in independent claims 1, 14, and 25, and Lagi is also not concerned with modifying language of the personalized message specifically with regard to formality level. 

Tetreault discloses modifying a written message to better match a formality level associated with a user preference. The formality preference of the online use may be determined based on historical online behavior, see [0089]. Tetreault does not derive formality level values between a specific sender and recipient, and does not contain a knowledge graph. 

A combination of modification of Lagi and Tetreault would not have resulted in the limitations of independent claims 1, 14, or 25. Therefore, these claims would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20120253790 Heck discloses using a user’s personal ontology derived from message history to personalize conversations.
20150341304 Sherman discloses generating a personalized message with a message formality specific to the recipient (see [0054-0055]).
20190325863 Martin discloses assisting users with personalized communication content, in which sentence with complicated or formal words are avoided for teenage users (see [0065]).
20210117780 Malik discloses personalized federated learning for assistant systems in which formality is one of the linguistic characteristics for response generation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                      09/22/22